Citation Nr: 0127408	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  01-07 558A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
November 1977 decision of the Board of Veterans' Appeals 
(Board) that denied a claim of entitlement to service 
connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Bruce R. Williams, Attorney


APPEARANCE AT ORAL ARGUMENT

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from December 1966 to July 
1970.

This matter is currently before the Board on motion by the 
veteran for revision or reversal on the grounds of CUE of a 
November 1977 Board decision.  


FINDINGS OF FACT

1.  In a November 1977 decision the Board denied entitlement 
to service connection for a psychiatric disability.  

2.  The Board also concluded that the 1971 rating decision 
that denied service connection for a passive aggressive 
personality disorder was final and a new factual basis 
warranting service connection had not been presented.   

3.  The moving party has alleged that he was incorrectly 
diagnosed as having a passive-aggressive personality disorder 
in 1971 and that a medical opinion added to the record in 
April 2001 indicates that the veteran did have PTSD while in 
service.  


CONCLUSION OF LAW

The November 1977 Board decision that denied service 
connection for a psychiatric disability and declined to 
reopen the prior final rating decision that denied service 
connection for a passive aggressive personality disorder is 
not clearly and unmistakable erroneous.  38 U.S.C.A. § 7111 
(West Supp. 2001); 38 C.F.R. §§ 20.1403, 20.1404 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party argues essentially that he was incorrectly 
diagnosed as having a passive-aggressive personality disorder 
in 1971 and that a medical opinion added to the record in 
April 2001 clearly shows that the veteran did have post 
traumatic stress disorder (PTSD) while in service.  He 
asserts that the November 1977 Board decision was based on 
"bad evidence" and should now be reversed in light of this 
medical opinion.  Parentically, the Board notes that the 
moving party was granted service connection for PTSD 
effective from July 31, 1990.  

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  
38 U.S.C.A. § 7111   A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1406.  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a)  See also Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1991)

Historically, in a May 1971 rating decision, the regional 
office denied service connection for a passive aggressive 
personality disorder.  The evidence, which was of record at 
that time, included the veteran's service medical records, 
which showed that the veteran had treated for a 
psychoneurotic disorder shortly before service separation.  
Also of record was a report of a January 1971 VA psychiatric 
examination, which showed that the veteran had been diagnosed 
as having a passive aggressive personality disorder.  The 
veteran was notified of this decision and his appellate 
rights.  He did not initiate a timely appeal.  

Subsequently, in July 1976, the veteran sought to reopen his 
claim for service connection for a nervous condition.  The RO 
determined that the veteran failed to submit new and material 
evidence and declined to reopen his claim.  The veteran 
appealed this determination.  In a November 1977 decision, 
the Board concluded that the veteran did not suffer from an 
acquired psychiatric disorder that was incurred in or 
aggravated by service nor may its incurrence be presumed.  
The Board also concluded that the 1971 rating decision was 
final and a new factual basis warranting service connection 
had not been presented.  Evidence which was of record at the 
time of the November 1977 Board decision included service 
medical records, additional mental hygiene clinic records 
dated in 1969 and 1970, an April 1970 psychiatric evaluation 
report and VA outpatient treatment records dating from 1971 
to 1977.   

The moving party has not alleged that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory and regulatory provisions extant at the 
time were incorrectly applied.  Instead, he seeks to revise 
the November 1977 decision based on evidence that was not of 
record at the time of this decision.  Specifically, in a 
statement dated in April 2001 a VA physician wrote:

This veteran diagnosed with PTSD was diagnosed 
while in service as verified by his discharge PE 
date 1 July 70 as having a psychoneurotic disorder 
chronic clearly showing that he did have an 
acquired psychiatric disease while on active duty.

Because review for clear and unmistakable error in a prior 
Board decision must be based on the record and the law that 
existed when that decision was made, the April 2001 statement 
may not be considered as a basis to revise the November 1977 
Board decision .  38 C.F.R. § 20.1403(b).  Further, a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision does not constitute clear and 
unmistakable error.  38 C.F.R. § 20.1403(d)(1).  

In addition, the report of the discharge examination which 
the physician relied on to support his conclusion that 
veteran had PTSD while in service was considered by the Board 
in its November 1977 decision.  The Board apparently found 
that the diagnosis of passive-aggressive personality disorder 
contained in a report of a psychiatric examination conducted 
several months after service discharge more probative than 
the diagnosis contained in the discharge examination report.  
To the extent that the moving party disputes the Board's 
conclusion that the veteran suffered from a personality 
disorder, he is merely expressing disagreement as to how the 
facts were weighed or evaluated.  A disagreement as to how 
the facts were weighed or evaluated cannot constitute clear 
and unmistakable error.  38 C.F.R. § 20.1403(d)(3).  

Consequently, the November 1977 Board decision is not clearly 
and unmistakable erroneous for the foregoing reasons.  It is 
not subject to revision or reversal.  38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1403.


ORDER

The motion for revision of the November 1977 Board decision 
on the grounds of clear and unmistakable error is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 



